Citation Nr: 0727603	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  00-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a left foot 
disability, to include pes cavus.

2. Entitlement to service connection for a right foot 
disability, to include pes cavus.

3. Entitlement to service connection for a skin condition.

4. Entitlement to service connection for bilateral knee / leg 
condition.

5. Entitlement to service connection for a hip disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to August 1966. 

The matters of a left foot disability and a right foot 
disability come before the Board of Veterans' Appeals (BVA or 
Board) from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, wherein the RO denied service connection for pes 
cavus, claimed as a foot injury.

A review of the veteran's foot injury claim shows that he has 
consistently claimed that he sprained his left ankle in 
service which resulted in left and right foot disorders.  
Following examination of the feet with a resultant diagnosis 
of bilateral pes cavus, the RO re-interpreted the veteran's 
claim and developed the claim as entitlement to service 
connection for bilateral pes cavus.  In order to better 
address the veteran's claims the Board will break up the 
issue into a left foot disability to include pes cavus, and a 
right foot disability to include pes cavus.  The issues on 
the title page of this decision reflect the veteran's claims.  

Service connection for a skin disorder was denied by the RO 
in a rating decision of July 2000.  A notice of disagreement 
was submitted by the veteran in June 2001.  Service 
connection for disorders of the hips, knees and legs was 
denied by a rating decision of March 2001.  A statement by 
the veteran's representative was received by VA in November 
2001 which appears to express disagreement with the March 
2001 decision (by virtue of its receipt by the RO after the 
March 2001 rating decision was promulgated) regarding the 
denial of service connection for the hips, knees and legs.  

The issues of entitlement to service connection for a skin 
condition, bilateral hip and knee disability, and leg 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A left foot disability was not incurred in or aggravated 
by service.

2. A right foot disability was not incurred in or aggravated 
by service.

3.  Congenital pes cavus was not permanently aggravated by 
service.  


CONCLUSIONS OF LAW

1. Service connection for a left foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 4.9, 
4.57 (2006); VAOPGCPREC 82-90 (1990).

2. Service connection for a right foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 4.9, 
4.57 (2006); VAOPGCPREC 82-90 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Regarding the duty to notify, proper notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim, including the degree and effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  As such, proper notice should apprise the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v 
 Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
 Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Letters from the RO dated in March 2003, July 2003, and June 
2004 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In response to these letters, the veteran sent in evidence 
indicating that he understood what evidence was necessary to 
support his claim.  He signed and returned medical releases 
allowing VA to obtain his private records.  He was provided 
with an opportunity to submit any additional evidence or 
argument in April of 2007 but said he had no further argument 
and/or evidence to submit in his case.  He has been well 
informed of the requirements of service connection, 
specifically in the letter of July 2003 when he was informed 
that it was his responsibility to make sure that VA receive 
all requested records that were not in the possession of a 
Federal department or agency.  The letter also informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  In addition, it stated that the purpose of this 
letter is to give the veteran another opportunity to provide 
any additional evidence for pes cavus (claimed as foot 
injury) which has not been previously submitted.  The letter 
advised the veteran to submit or identify any additional 
evidence he though would support his claim.  As a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reasons.  This 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Additionally, the stated 
purpose of the letter was to enable the veteran to provide 
any additional evidence related to the claim that has not yet 
been submitted.  Under these circumstances, the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.  

VA did not inform the veteran of the laws pertaining to 
disability ratings or effective dates.  However, because the 
instant decision denies the veteran's claims, no rating or 
effective date will be assigned.  As such, there is no 
possibility for prejudice to the veteran.   Therefore the 
notice satisfied the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the timing of notice, in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed prior to enactment of the current notice 
requirements.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the veteran has the right to 
content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120. 

Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  VA's actions have essentially cured the error in 
the timing of notice.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In April 2007 the veteran noted 
that he had no further argument or evidence to submit.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.  

The law also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the claims file contains 
the veteran's service medical records as well as reports of 
VA and private post service treatment and examination.  
Additionally, lay statements and the veteran's statements in 
support of the appeal are affiliated with the claims folder.  
The veteran was provided VA feet examinations in May 1999, 
February 2001, and December 2002 as well as a joints 
examination in December 2002 addressing the veteran's ankles.  
Additionally, a specialist's medical opinion regarding the 
veteran's pes cavus was sought in March 2007.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.

Service Connection 
The veteran is claiming entitlement to service connection for 
a left foot disability and a right foot disability.  
According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a pre-existing injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  An injury occurred in 
service alone is not enough; there must be a chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The determination as to 
whether the requirements for service connection are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. 38 
U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.

The veteran asserts that his current left and right foot 
disability is related to service.  

The evidence of record established that the veteran has a 
current disability affecting the left foot and right foot as 
he has been consistently diagnosed with pes cavus throughout 
his VA examinations.  This diagnosis was also confirmed by X-
ray taken in December 2002.  Pes cavus is a foot deformity 
characterized by an abnormally high arch.  Nix v. Brown, 
4 Vet. App. 462, 464 (1993).  The evidence satisfies the 
first element of service connection; the requirement that the 
veteran have a current disability of both feet.

With respect to the second element of service connection, 
that of in-service incurrence, the Board notes that the 
service medical records do not show a diagnosis of nor 
treatment or complaints related to pes cavus or any other 
foot disability or injury.  The entrance examination report 
shows that the veteran's feet were normal.  The only 
reference to the veteran's lower extremities in the service 
medical records is a treatment note showing that in 
July 1965, the veteran had a left ankle sprain.  The note 
indicates that there was no bone damage shown by X-ray and no 
further treatment sought.  From the service medical records, 
it appears that the left ankle strain was a singular event 
for which the veteran received treatment.  The feet were 
reported as normal on the veteran's separation examination.  
VA examination in February 2001 found that the left ankle was 
normal.  Pes cavus was not noted or demonstrated in service.  
The first evidence of a left foot disability, variously 
characterized in the medical evidence of record from 1998 to 
2007 as pes cavus equinas feet with excessive pronation and 
hammertoe deformity, tendonitis of the feet, and claw foot, 
was recorded many years after the veteran was discharged from 
service.  

In the veteran's notice of disagreement dated December 1999, 
he states that his private physician Dr. E. B. disagreed with 
the pes cavus diagnosis.  However, the records received from 
Dr. E. B. do not include any such opinion in the claims file 
nor do they include a diagnosis of tendonitis.  In fact 
medical reports received in September 2004 from Dr. E. B. 
note references to pes cavus. 

A May 2000 letter from Dr. A. C. C. refers to cortisone 
injections being received for tendonitis in 1967.  It is 
unclear; however, if the reference is based on the veteran's 
reported history or on the physician's recollection of 
procedures he performed on the veteran.  Additionally, this 
letter does not mention that the veteran's tendonitis exists 
currently nor is any nexus to service discussed.

In the veteran's February 2000 substantive appeal, he 
contends, that since the cortisone injections alleviated the 
pain and allowed him to walk essentially flat on the ground, 
that his current diagnosis must be tendonitis not congenital 
pes cavus.  The veteran's arguments in support of his claim 
have been considered.  However, here the veteran, as a lay 
person untrained in the field of medicine, is not competent 
to determine his condition.  See Jandreau v. Nicholson, No. 
2007-7029 (U.S. Vet. App. July 3, 2007), fn. 4 (sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg and 
sometimes not, for example a form of cancer). 

Based upon the evidence of record, service connection is not 
warranted for a left or right foot disability, to include pes 
cavus on a direct basis.  A left or right foot disorder, also 
claimed as pes cavus, was not recorded in service.  The 
injury to the left ankle can not be said to have resulted in 
a chronic disability which resulted from that injury.  The 
treatment of the left ankle sprain in service was a one-time 
event.  There are no additional notations referencing the 
injury or sprain in the service medical record or for many 
years after the veteran's discharge from service.  Evidence 
of  a chronic left foot disability or condition during 
service, or a showing of continuity of symptomatology after 
service is not present in this case as is required for 
service connection under 38 C.F.R. § 3.303(b).  Pes cavus was 
not noted in service and the Board finds that there was no 
in-service occurrence of this disability.  

The veteran has also argued that as pes cavus is a congenital 
disability, and that, as such, his pes cavus disability must 
have pre-existed service.  He alleges that his pre-existing 
bilateral pes cavus was aggravated by the left ankle sprain 
incurred in service.  

The Board concedes that the veteran's pes cavus is congenital 
in nature and as a consequence accepts the veteran's 
contention that it must have pre-existed service. Congenital 
pes cavus is not the type of disability governed by the 
disability compensation legislation.  See 38 C.F.R. 
§ 3.303(c), 4.9 (2006).  This prevents a finding of in-
service incurrence; however, service connection may be 
granted for a congenital defect or disorder if the evidence 
demonstrates that such disorder was aggravated in service.  
VAOPGCPREC 82-90 (1990).  Therefore, the Board will next 
consider whether the veteran's pes cavus was aggravated in 
service.

As noted above, pes cavus is a foot deformity characterized 
by an abnormally high arch.  In the absence of trauma or 
other definite evidence of aggravation, service connection is 
not in order for pes cavus which is typically a congenital or 
juvenile disease under 38 C.F.R. §§ 3.303(c), 4.57 (2006). 
However, service connection may be granted for any permanent 
increase in the severity of a congenital or developmental 
disorder due to service. See VAOPGCPREC 82-90.

The veteran has submitted statement from family members to 
support his claim who note a foot injury in service and foot 
problems following discharge.  The May 2000 statement from 
M. S. confirms the veteran's fall in July 1965.  A statement 
from C. R. S. received in May 2000 states that the veteran 
had noticeable foot problems in 1967.  Neither these 
statements nor the veteran's contentions provide the 
competent medical evidence required to show aggravation or 
permanent increase in the severity of a congenital or 
developmental disorder due to service as required under 
VAOPGCPREC 82-90.  A determination as to the etiology of the 
veteran's foot condition is beyond the scope of observable 
information not requiring specialized education, training or 
experience and therefore not competent lay evidence.  See 
38 C.F.R. § 3.159(a)(2).  In this case, there is other 
competent medical evidence to consider.  

The veteran has submitted private medical records detailing 
treatment from his podiatrist dated from 1998 though 2000.  
These records show treatment of the feet and a specific 
notation written in 2000 shows that Dr. C. Collins gave the 
veteran Cortisone for tendonitis in both feet in July 1967.  
VA records demonstrate that congenital bilateral pes cavus 
was diagnosed on examination in February 2001 and during 
later VA examinations.  

The question of whether there has been aggravation of the 
congenital pes cavus has been specifically addressed by two 
VA examiners.  In February 2001, the examiner indicated a 
belief that the veteran's current foot problem is due to the 
pes cavus which was probably aggravated by the trauma that he 
received in service.  There is no indication that the 
examiner reviewed the veteran's service medical records or 
had a clear understanding of the history of the injury.  The 
physician's lack of review of the medical evidence in this 
case as well as the speculative nature of his opinion 
prompted the Board to seek a medical opinion on this point.  

The chief of podiatry for the VA healthcare System in Alabama 
provided the requested opinion in March 2007.  Following his 
review of the medical history and the documents present in 
the veteran's file, the examiner stated his opinion that the 
veteran's in-service ankle sprain was a soft tissue injury 
which did not result in any visible bone trauma and is not 
the cause of the current left foot disability.  He 
specifically noted that there were no additional active duty 
clinic visits for treatment of the injury either acutely or 
chronically in support of this statement.  He pointed to the 
fact that as the veteran aged, his arches became symptomatic 
and that this was due to the biomechanical strain the pes 
cavus foot type places on the plantar fascial apparatus.  He 
also noted that some rare neurological conditions can result 
in the development of a pes cavus foot deformity and no such 
condition has been reported by the veteran.  The examiner 
concluded that it was his opinion with a high degree of 
medical certainty that the veteran's pes cavus foot deformity 
was congenital in nature and that the eventual development of 
pain in both feet and ankles is a natural consequence of the 
altered mechanics associated with the veteran's foot type and 
is unrelated to his military duty and more specifically is 
not a consequence of the reported left ankle sprain sustained 
while on active duty.  This evidence weighs heavily against 
the veteran's claim.  It provides an in-depth discussion of 
the facts and gives cogent reasons for the conclusion.  It is 
unequivocal rather that speculative in its conclusion and is 
more persuasive that the February 2001 opinion and is wholly 
unfavorable to the veteran's claim.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The medical evidence and opinion 
establishes that the veteran did not incur a bilateral foot 
disability or pes cavus in service, and that his congenital 
pes cavus was not aggravated by service.  In sum, the 
preponderance of the evidence shows that the veteran's pes 
cavus is congenital and did not permanently increase in 
severity during service and thus does not support a claim of 
service connection.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107 (West 2002).



ORDER

Service connection for a left foot disorder to include pes 
cavus,  and service connection for a right foot disorder, to 
include pes cavus is denied.


REMAND

Service connection for a hip disability, and for a bilateral 
knee and leg disability was denied by the RO in a rating 
decision of March 2001.  In November 2001, the veteran's 
representative submitted a statement which attempted to 
clarify the claims the veteran had submitted in the past.  
The letter makes clear that the veteran is not content with 
the treatment of his claims by VA and that several remain 
unadjudicated.  This statement is deemed by the Board to 
constitute a valid notice of disagreement to the March 2001 
rating decision and a statement of the case must be issued to 
the veteran and should address his claims of service 
connection for a hip disability and a bilateral knee and leg 
disability.  

The veteran's June 2001 notice of disagreement shows that he 
disagreed with the July 2000 rating decision denying service 
connection for a skin condition.  However, the RO has not 
further addressed such claims.  Where a claimant files a 
notice of disagreement and the RO has not issued a statement 
of the case (SOC), the issue must be remanded to the RO for a 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Issue the veteran proper notice of the 
information or evidence needed to 
establish the claims on appeal; including 
the regulations regarding disability 
rating and/or effective date pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Upon completion of the above, review 
the entire record and readjudicate the 
claims of service connection for a skin 
condition, hip disorder, a bilateral knee 
and leg disability.  If the determination 
on a claim for service connection for the 
skin, hips, leg or knees remains 
unfavorable to the veteran, he and his 
representative should be furnished a SOC.  
For each claim, the SOC must contain a 
summary of the evidence relating to the 
claim, a summary of the laws and 
regulations relating to the claim, and a 
statement of the determinations on the 
claim, along with a statement providing the 
reasons for such determinations.  The 
veteran and his representative should be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


